DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 4-9, filed 3/10/2021, with respect to the rejection(s) of claim(s) 1, 97-100, and 104 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Disilvestro (US 2006/0142670 A1) in view of Caylor (US 2007/0239282 A1, further in view of Sherman (US 2007/0005141 A1) (as previously cited), further in view Stein (US 2011/0319755 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Disilvestro (US 2006/0142670 A1) in view of Caylor (US 2007/0239282 A1), further in view of Sherman (US 2007/0005141 A1) (all cited previously), further in view Stein (US 2011/0319755 A1).
Regarding claim 1, DiSilvestro discloses a medical device (eg. Fig. 3, medical device 10) comprising a sensor module (eg. Sensor 50, fig. 3), wherein said sensor module is positioned inside the medical device (eg. Fig. 3, Para. 22-27), said sensor module comprising: a sensor channel comprising a sensor and a sensor interface (eg. Fig. 3, interface 52); a sensor-module controller comprising a microcontroller, a memory and a digital signal processing (DSP) unit (eg. Para. 22, fig. 3, electronics 56); and a wireless communication interface (eg. Para. 22, electronics 56 includes transmitter and antenna), where the wireless communication interface is coupled to the sensor-module controller and the sensor-module controller is coupled to the sensor channel (eg. Fig. 3); and wherein the medical device is a tibial extension that can be coupled to a stem of a tibial implant (eg. Fig. 3). DiSilvestro does not specifically say the device is on the interior part of the tibial extension and a battery power supply positioned inside the medical device, the battery providing a regulated supply voltage in the range of 1-24 volts to sensor module, and senso providing mechanical data selected from position, motion, vibration, rotation, shock, tilt and steps to evaluate a range of motion of a knee of the patient with the medical device implanted therein, said sensor interface comprising a power management circuit to manage transport of said regulated supply voltage from said battery to said sensor module.
Caylor teaches electronics being inside the tibial extension such that it is not adversely affected by tissue or fluid (eg. Fig. 4-6, Para. 42) implanted within a distal end of the tibial stem portion (Eg. Fig. 4, end 108, Para. 37, electric circuitry in housing 108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Disilvestro with the electronic placement 
Sherman teaches a tibial implant with removable parts such as a bobbin apparatus (eg. Fig. 9, which may be separable from the main power circuit) and parts of the implant such as measuring circuits, control circuits, etc. being embodied as discrete/separate or integrated circuits (eg. Para. 54-55).
It would have been obvious to have combined the invention of Disilvestro, Caylor, and Sherman with the teachings of Sherman to make the components of the circuits separable to provide more flexibility in design to conform to the shape or optimize cable management (eg. Para. 55). See MPEP 2144.04 V C for making components separable.
Stein teaches an orthopedic load sensing implant with a sensor module with an operation mode of 5V or less (Para. 205) that includes an accelerometer that senses shock, vibration, impact, and orientation in a knee joint (eg. Para. 80, knee joint implant, Para. 85) with a rechargeable battery within the implant that has a capacitive energy storage and an induction coil so that the battery can be recharged wirelessly (Eg. Para. 89-92, recharging battery and power management).
It would have been obvious to have modified the implant of the above prior art with a wirelessly rechargeable battery (as an alternative to the prior art using inductive coils), power management, and mechanical analysis operations as taught by Stein to partition functions and minimize power consumption without sacrificing functionality (Eg. Para. 92)
Regarding claim 104, the combined invention of Disilvestro, Caylor, Sherman, and Stein discloses a radio transceiver (eg. Disilvestro, Para. 23).

Claims 97-99 are rejected under 35 U.S.C. 103 as being unpatentable over Disilvestro (US 2006/0142670 A1) in view of Caylor (US 2007/0239282 A1), further in view of Sherman (US .
Regarding claim 97, the combined invention of Disilvestro, Caylor, Sherman, and Stein discloses the invention of claim 1, but does not disclose the sensor module being flexible. 
Stein teaches a pressure/force/load sensor that uses flexible capacitors (eg. Para. 168-171).
It would have been obvious to combine the inventions of Disilvestro, Caylor, and Sherman with the flexible sensors as taught by Stein to allow the sensors to tailor the sensors to different shapes as required (eg. Stein, Para. 171).
Regarding claim 98, the combined invention of Disilvestro, Caylor, Sherman, Stein and Stein II discloses the sensor comprising a mems sensor (eg. Stein II, Para. 215, mems sensor example for measuring load).
Regarding claim 99, the combined invention of Disilvestro, Caylor, Sherman, Stein, and Stein II discloses the sensor comprises an accelerometer (eg. Stein II, Para. 91).

Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Disilvestro (US 2006/0142670 A1) in view of Caylor (US 2007/0239282 A1), further in view of Sherman (US 2007/0005141 A1) (all cited previously), further in view Stein (US 2011/0319755 A1), further in view of Anderson (US 2010/0191100 A1) (cited previously).
Regarding claim 100, the combined invention of Disilvestro, Caylor, Sherman, and Stein discloses the invention of claim 1, but does not disclose accelerometers and gyroscopes. 
Anderson teaches accelerometers and gyroscopic sensors in joints (Para. 194).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Disilvestro, Caylor, and Sherman with the accelerometers and gyroscopes as taught by Anderson to allow the sensors to track the motion of the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792